  Case 2:19-cv-00986-FMO-SK Document 27 Filed 05/09/19 Page 1 of 1 Page ID #:459

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-0986 FMO (SKx)                                Date     May 9, 2019
 Title             Mark DalPoggetto v. Wirecard AG, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order Re: Service of Process

       The court is in receipt of plaintiff Lawrence Gallagher’s (“plaintiff”) response to this court’s
order to show cause. (See Dkt. 23, “Response”). On the court’s own motion, IT IS ORDERED
THAT no later than June 7, 2019, plaintiff shall file proof of service of the summons and complaint
on defendants. Plaintiff is cautioned that failure to file proof of service by this date may result in
the dismissal of this case for failure to prosecute and/or failure to comply with a court order. See
Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).




                                                                                  00      :     00
                                                         Initials of Preparer           vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 1
